Title: Abigail Adams to Abigail Adams Smith, 19 July 1798
From: Adams, Abigail
To: Smith, Abigail Adams


          
            my dear Mrs Smith
            July 19th 1798 Philadelphia
          
          I received pr. post yours of the 17th this day. I shall forward your Letter to the Children. I received a Letter from mrs Johnson of the 12th in which she says mr Cranch’s wounds were healing, that the most dangerous was just below the Hair, two other upon the side of the head. the skull was laid bare. the Bravadoes struck him twice after he was sensless upon the Ground, and for no other cause, than that he refused to deliver a House up, for which he had not received any Warrant but the wretches will be tried by the Law, and must suffer the penalty. I have not yet had a letter from mr Cranch. his poor Father and Mother will be greatly distresst. it is a great mercy that he was not murdered upon the spot.
          Captain Morris must have misunderstood me. I had not any thoughts of sitting out so soon I hope however to see you in the course of the next week, and hope you will be ready to go with us— you had better send a trunk by water. You can take on a small one. Col smith is nominated for Adjutent Genrall of the Army Col

Hamilton is inspector Gen’ll. I will send on the List of Nominations. the president desires he would impress upon his mind the necessity there will be for union & harmony between all the staff officers— and particularly between the Inspector & Adjutant Generals—as well as with the commander in Chief— I hope the appointments will give vigor, and animation to the torpid state: of Nyork, which conducts as if they were willing to receive the Enemey. Some federal exertions are & have been made, but they have chosen six out of ten Antifederal members to Congress, and citizen Levingstone if he is not an Agent of An Agent of the directory, he is not an American in word or deed. he is an unblusshing false deceiver of his Country— Virgina is more animated, more united and federal than the city of Nyork. they betray an apathy a torpor, which considering their exposed situation astonishes me and I know not how to account for it, but by supposing that the Diplomatick skill basted of by X & Y, is in full excercise there—but there is no place where such a deadly Lethargy has taken possession—but what have paid with their Blood and Liberties, for the infatuation. Philadelphia is all Patriotic warmth & Zeal when compared to them.
          I do not wish you to mention when we expect to be on. it is uncertain, and we shall not stay in Nyork at all. our design is to quit here as silently as possible, and to get through Nyork in the same manner
          The little trunk committed to my care I shall have put up with our plate & sent to the Bank in my absence unless you send different orders—
          with My kind Regards to the Col & Love to Caroline I am your affectionate
          
            Mother A Adams
          
        